IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA , : No. 423 WAL 2018
                                :
                  Respondent    :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
            v.                  :
                                :
                                :
 ROD L. JONES, JR.,             :
                                :
                  Petitioner    :


                                         ORDER



PER CURIAM

       AND NOW, this 30th day of April, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, slightly rephrased for clarity, are:


       (1)    Whether testimony from a detective about victim responses
              and behaviors, when based on that detective’s training,
              experience, and specialized knowledge, constitutes expert
              testimony and whether permitting such testimony from a lay
              witness is inconsistent with the plain language of Pa.R.E. 701,
              Pa.R.E. 702, and Commonwealth v. Huggins, 68 A.3d 962
              (Pa. Super. 2013)?

       (2)    Whether the General Assembly’s enactment of 42 Pa.C.S. §
              5920 (relating to expert testimony in certain criminal
              proceedings) legislatively overruled this Honorable Court’s
              decision in Commonwealth v. Dunkle, 602 A.2d 830 (Pa.
              1992), which held that specific types of victim responses and
              behaviors are within the range of common experience, easily
              understood by lay people, and for which expert analysis is
              inappropriate?